Oliver, Chief Judge:
This case comes before us at this time on defendant’s motion for dismissal “on the ground that the increased duty found to be due the Government on liquidation of the entry herein” has not been paid.
Copy of defendant’s motion for dismissal was duly served on plaintiff, and time for reply, as required by Tule 6(d) of this court, was allowed. No denial was made either by, or on behalf of, plaintiff of the basic fact that the increased duty found to be due the Government on liquidation of the entry has not been paid.
An examination of the official papers discloses 'that the motion is good. Payment of duties is a condition precedent of the right to file a protest. Department of the Army et al. v. United States, 25 Cust. Ct. 330, Abstract 54925, and cases therein cited.
Defendant’s motion for dismissal of the protest is granted, and judgment will be rendered accordingly.
The action herein is consistent with 'that taken in the similar cases, involving identical circumstances, of G. J. Wahlers v. United States, 45 Cust. Ct. 273, Abstract 64542, and Irving Ross v. United States, 45 Cust. Ct. 273, Abstract 64543.